COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 BRIAN ANTHONY ENGLETON,                                          No. 08-13-00077-CR
                                                  '
                              Appellant,                             Appeal from the
                                                  '
 v.                                                                120th District Court
                                                  '
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  '
                             State.               '                (TC# 20110D03822)




                                             ORDER

       Pending before the Court is a request from Appellant, pro se, to have counsel appointed to

represent him on appeal. Appellant filed a pro se notice of appeal on March 20, 2013 and he has

previously expressed a desire to proceed pro se on appeal, but he is now indicating that he wishes

to be represented by counsel. The trial court is directed to conduct a hearing to determine whether

Appellant is indigent and entitled to the appointment of counsel. The hearing should be held no

later than April 30, 2013. The court is authorized to enter any orders it deems necessary,

including an order appointing appellate counsel. The court reporter is directed to prepare a

transcription of the hearing and file it with this Court within ten days after the hearing is held.

       If the court determines that Appellant is not indigent, the court shall make written findings

of fact and conclusions of law and file same with the trial court clerk. The district clerk shall

prepare a supplemental clerk’s record containing any orders entered by the trial court related to the


                                                  1
indigency hearing, including an order appointing counsel, and the written findings of fact, if any,

and file it with this Court by May 15, 2013.

       IT IS SO ORDERED this 3rd day of April, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2